DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 03/09/2021.
Claims 1-15 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 and thereby their dependents 2-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation "found by the signal exceeding a noise riding threshold". There is insufficient antecedent basis for this limitation in the claims. It is unclear to the examiner which signal is being referred to, there may be reasonable confusion to a person having ordinary skill in the art between the “ambient data” and an additional signal. For the purposes of this examination, the above phrase will be interpreted to mean “found by a signal exceeding”. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wise (US 20090085797 A1), hereinafter Wise.

Regarding claim 1, Wise, as shown below, discloses a system comprising the following limitations: a processor configured to: receive ambient data from an environment (See at least Fig. 1. [0037] “The FMCW radar system 100 is configured to scan a field of view (i.e., or scene)”, [0038] “The FMCW system 100 also includes a waveform generator 102 coupled to a voltage-controlled oscillator (VCO) 104 to provide a signal 113 to the first antenna 106, one or more mixers 112 for mixing the received signal 109 with the transmitted signal 113, and a signal processor 120 for processing a mixed signal 114.”); calculate an average amplitude of the ambient data as a measure of a noise floor (See at least [0110] “A set operation 1306 assigns a noise threshold based on the scanned background signals. For example, the set operation 1306 can assign the noise threshold based on an average noise floor of the background signals.”); receive a signal of interest found by the signal exceeding a noise riding threshold, the noise riding floor being an upward offset from the noise floor (See at least [0110] “In one embodiment, the set operation 1306 can assign the noise threshold to be offset from an average noise floor by a predetermined amount.”, [0108] “Only peaks having amplitudes above the noise floor will be processed and analyzed.”); calculate a running average for amplitude and frequency of the signal of interest (See at least [0087] “For example, the compile operation 1108 can determine an average frequency at which radar signals representing the scene will peak. The compile operation 1108 also can determine an average amplitude corresponding to that frequency.”, [0098] “Accordingly, the redefine operation 1210 also can determine the threshold value of each signal characteristic based on a history (e.g., a rolling average or mean) of signal characteristic values taken over a predetermined period of time or over a predetermined number of scans.”); calculate a running variance for the amplitude and the frequency of the signal of interest (See at least [0052] “Non-limiting examples of signal characteristics that can be identified by the characterize operation 306 include, inter alia, center of masses (COM), standard deviations, peak amplitudes, peak frequencies, correlations, and/or noise floors for the received signals”, [0074] “[0074] Embodiments of the signal processor 1010 also can include an assessment module 1016 to determine whether one or more signal characteristics of a scan deviate from assigned thresholds. The signal processor 1010 also can include an evaluation module 1018 to determine whether one or more scans of the scene deviate from a learned background.”, [0098] “Accordingly, the redefine operation 1210 also can determine the threshold value of each signal characteristic based on a history (e.g., a rolling average or mean) of signal characteristic values taken over a predetermined period of time or over a predetermined number of scans.”);); use the running average and the running variance to provide an adjustment to limits for modulation detection (See at least [0107] “The dynamic thresholds described above can be defined for any signal characteristic.”, [0108] “The filtering process 1300 generally utilizes a dynamic noise floor.” Wise discloses the running signal characteristics used to dynamically alter a noise floor based on deviations in signal characteristics.); use an offset from the noise riding threshold to provide a signal qualification minimum amplitude (See at least [0110] “In one embodiment, the set operation 1306 can assign the noise threshold to be offset from an average noise floor by a predetermined amount. In another embodiment, the amount by which the set operation 1306 can offset the noise threshold from the average noise floor can vary.” [0111] “In some embodiments, the average noise floor is determined along with other average signal characteristics.” An offset from the noise floor based on signal characteristics, as disclosed by Wise, would inherently create a minimum for those signal characteristics, including amplitude.); and qualify the signal of interest based at least on the signal qualification minimum amplitude (See at least Figs. 11-13, [0113] “An evaluate module 1314 determines whether or not the filtered radar signal indicates the presence of an object in the field of view. For example, the evaluate module 1314 can analyze whether signal characteristics of the radar signal obtained by the second scan operation 1308 deviate from established thresholds. In one embodiment, the evaluate module 1314 can be the same as the evaluate module 1116 of FIG. 11.” Wise discloses an evaluation which “qualifies” a signal based on meeting the criteria set above, best illustrated in the flow charts of figures 11-13.).

Regarding claim 2, Wise, as shown above, discloses all of the limitations of claim 1. Wise additionally discloses the processor is further configured to output the qualified signal for processing (See at least [0104] “Optionally, the results of the evaluate module 1212 can be output (e.g., provided to the user, stored in memory, etc.).”, [0126] “The connector 1510 can be configured to communicatively couple to external portions of a radar system, to a power source (not shown) for the sensor 1500, to a computing device (not shown) for processing and/or storing the received signals, or to an indicator (e.g., an audible alarm or a flashing light).”).

Regarding claim 3, Wise, as shown above, discloses all of the limitations of claim 1. Wise additionally discloses the processor is further configured to process the qualified signal and to output data based at least on the processed qualified signal (See at least [0126] “The connector 1510 can be configured to communicatively couple to external portions of a radar system, to a power source (not shown) for the sensor 1500, to a computing device (not shown) for processing and/or storing the received signals, or to an indicator (e.g., an audible alarm or a flashing light).” [0077] “The memory 1020 of the sensor system 1000 is configured to store different types of data, including one or more radar signals 1024 received at the sensor 1005, signal characteristics obtained from the radar signals, assigned thresholds 1022, and/or other types of data pertaining to the sensor system 1000”The sensor disclosed by Wise may output data to be processed and further, outputting data into storage).

Regarding claim 4, Wise, as shown above, discloses all of the limitations of claim 1. Wise additionally discloses the adjustment to the limits for the modulation detection reduces a number of false positive detections (See at least [0101] “In certain embodiments, the threshold width about the representative signal characteristic value can changes based on the signal obtained in the scan operation 1204. For example, if the signal is noisy, then the standard deviation changes, thereby adjusting the threshold width.” Wise discloses adjusting the expected deviations of the received signal based on noise. It would be apparent to a person having skill in the art that a benefit of this is to reduce a number of false positive detections).

Regarding claim 5, Wise, as shown above, discloses all of the limitations of claim 1. Wise additionally discloses signals with amplitude below the signal qualification minimum amplitude are ignored or eliminated (See at least Figs. 12-14[108] “Any signal peaks having an amplitude that does not rise above the noise floor is discounted as noise. Only peaks having amplitudes above the noise floor will be processed and analyzed.” Wise discloses, according the systems shown in Figures 12-14, that signals that don’t meet the threshold minimum are not processed, thereby ignored.).

Regarding claims 9-13, applicant recites limitations of the same or substantially the same scope as claims 1-5.  Accordingly, claims 9-13 are rejected in the same or substantially the same manner as claims 1-5, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wise, in view of Tietjen (US 20090109083 A1), hereinafter Tietjen.

Regarding claim 6, Wise, as shown above, discloses all the limitations of claim 1. Wise does not explicitly disclose a digital pulse analyzer unit (DPAU), the DPAU comprising the processor. However, Tietjen, in the same or in a similar field of endeavor, discloses a digital pulse analyzer unit (DPAU), the DPAU comprising the processor (See at least [0006] “Apparatus for providing moving target indicator (MTI) filtering in the presence of clutter for a radar receiver employing digital pulse compression to provide at an output a compressed digital pulse for application to the input of a MTI digital filter”, [0033] “It is understood that such distortion measurements and processing operations as described herein may be implemented in software, hardware, firmware or combinations thereof using a processor such as a microprocessor, for example, and more particularly a digital signal processor, as is understood by one of ordinary skill in the art.” Tietjen discloses a device that analyzes digital radar pulses, using processors.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the signal processing system disclosed by Wise with the digital pulse system disclosed by Tietjen. One would have been motivated to do so in order to advantageously create a more stable system that will also result in less expensive hardware while improving clutter rejection capabilities (See at least [0005] “The present solution measures the pulse-to-pulse systematic variations of a radar system and removes them from the processing. In this way, the system pulse-to-pulse stability requirements are relaxed, which will result in less expensive hardware while improving the clutter rejection capability of the radar system.” ).

Regarding claim 7, The combination of Wise and Tietjen, as shown above, discloses all the limitations of claims 1 and 6. Wise further discloses the signal of interest is a radar signal of interest (See at least least [0036] “The disclosure relates generally to a radar sensor and, more particularly, to a configurable FMCW (FM-CW) radar sensor, signal processing system, and methods for using the same.”) 

Regarding claim 8, Wise, as shown above, discloses all the limitations of claim 1. Wise does not explicitly disclose the processor is a central processing unit (CPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), or a graphics processing unit (GPU). However, Tietjen, in the same or in a similar field of endeavor, discloses the processor is a central processing unit (CPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), or a graphics processing unit (GPU) (See at least [0033] “It is understood that such distortion measurements and processing operations as described herein may be implemented in software, hardware, firmware or combinations thereof using a processor such as a microprocessor, for example, and more particularly a digital signal processor, as is understood by one of ordinary skill in the art.” Tietjen discloses a digital signal processor.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the signal processing system disclosed by Wise with the digital pulse system disclosed by Tietjen. One would have been motivated to do so in order to advantageously create a more stable system that will also result in less expensive hardware while improving clutter rejection capabilities (See at least [0005] “The present solution measures the pulse-to-pulse systematic variations of a radar system and removes them from the processing. In this way, the system pulse-to-pulse stability requirements are relaxed, which will result in less expensive hardware while improving the clutter rejection capability of the radar system.” ).

Regarding claims 14-15, applicant recites limitations of the same or substantially the same scope as claims 6-7.  Accordingly, claims 14-15 are rejected in the same or substantially the same manner as claims 6-7, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carbajal (WO 2014144838 A1) discloses systems, methods, and devices for electronic spectrum management
Dizaji (US 20030174088 A1) discloses an adaptive system and method for radar detection
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648